Citation Nr: 0630944	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent disabling 
for a left knee disability.

3.  Entitlement to a compensable rating for bilateral flat 
feet (pes planus).

4.  Entitlement to an initial compensable rating for surgical 
scars, status post surgical fasciotomy of the knees.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama, which granted service connection for 
scars of the knees and assigned an initial noncompensable 
rating.  This rating also denied entitlement to compensable 
ratings for bilateral knee disabilities, and for pes planus 
and denied entitlement to a 10 percent rating based on 
multiple noncompensable service connected disabilities.  

The Board remanded the case for further development in March 
2001.  Such has been conducted and this matter is now 
returned to the Board for further appellate consideration.  

While the appeal was pending, in a March 2006 rating decision 
the RO granted a 10 percent rating for the left knee 
disability and a 10 percent rating for the right knee 
disability effective the date of claim.  The pes planus and 
surgical scars continued to be rated as noncompensable.  With 
the granting of 10 percent ratings for each knee, the RO 
removed the issue of entitlement to a 10 percent rating based 
on multiple noncompensable service connected disabilities 
from appellate consideration.  




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
more closely resembles a moderate recurrent lateral 
instability of the knee.

2.  The veteran's service-connected left knee disability is 
manifested by no more than mild recurrent lateral 
instability.

3.  The veteran's bilateral flat feet are manifested by 
persistent pain, particularly upon prolonged standing and 
walking, but there is no evidence of weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet, bilateral or 
unilateral.

4.  The residual scars from the bilateral knee surgeries most 
recently noted on VA examination were less than six square 
inches (39 square centimeters), was superficial, well healed, 
nontender, and with no adverse affect on function shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
recurrent lateral instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent, for 
recurrent lateral instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006);  38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2006).

3.  The requirements for a 20 percent rating, but no more, 
for pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5276 through 5284 (2006).

4.  The criteria for an initial compensable evaluation for 
surgical scarring of both knees have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802-7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in April 1998.  After the December 1998 rating 
decision denied these claims, a duty to assist letter was 
sent in December 2003.  This letter provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to an increased rating, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in February 2006 provided current assessments of 
the veteran's conditions based not only on examination of the 
veteran, but also on review of the records. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claims in 
another duty to assist letter dated in March 2006.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 .  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2006).

Service medical records reflect evidence of symptoms related 
to the veteran's knees and pes planus of the feet.  The 
veteran underwent a bilateral anterior compartment fasciotomy 
in March 1991.  He continued with persistent problems with 
his knees and legs through the end of service.  

Service connection for a bilateral knee condition was granted 
by the RO in a September 1994 decision which assigned a 
noncompensable initial rating.  In a  February 1995 decision, 
a VA hearing officer granted service connection for pes 
planus and assigned a noncompensable rating.  In April 1998 
the veteran filed a claim for an increased rating.  The 
December 1998 rating decision on appeal granted service 
connection for scars of the knees and assigned an initial 
noncompensable rating.  Except for the bilateral knees which 
are currently assigned a 10 percent rating for each knee as 
per a March 2006 rating, the veteran continues to be assigned 
noncompensable ratings for his pes planus and an initial 
noncompensable rating for his surgical scars.  

Among the evidence submitted in conjunction with the 
increased rating claim were private medical records from 1996 
which revealed treatment for knee symptomatology, including 
bilateral knee pain, crepitus and pain on motion.  He also 
had a history of flat feet.  

The report of a July 1998 VA general examination noted a 
history of knee and foot problems in service including a 1991 
surgery on his knees to release tension in the lateral 
compartment tendon.  At the time of this examination, he had 
symptoms of knee pain, left more than right on standing too 
long, running or using stairs.  There was no evidence of 
swelling, locking, or giving way, just pain.  Posture and 
gait were normal.  Physical examination of the lower 
extremities were unremarkable at the time and X-rays of the 
knees were within normal limits.  He was diagnosed with 
chronic recurrent mild knee pain with patella syndrome and 
bilateral leg lateral compartment syndrome in 1991, surgical 
treatment done with no clinically observed vascular deficits.  

The July 1998 VA examination of the knee was mostly 
unremarkable except for a mild patellofemoral test was 
positive on the right knee.  On range of motion both knees 
were 0 to 130 degrees with complaints of mild pain on the 
left, with resistance from 110 to 130 degrees.  A June 1998 
VA scars examination noted scars on both legs on the lower 1/4 
of the legs laterally.  The scars were secondary to 1991 
surgery for compartment syndrome.  The scars were 2 inches 
long, not adherent to underlying structures and non tender.  
His texture was good, there were no ulcerations, depressions, 
keloid formations or disfigurement.  There was no affect on 
range of motion.  

The private medical records include one record from December 
1999 which revealed complaints of pain in both knees, right 
worse than left and some "slipping" type symptoms of the 
anterior aspect of the right knee.  There was no real 
swelling, popping, locking or clicking symptoms.  He 
complained of pain using stairs.  Physical examination 
revealed no effusion either knee and full range of motion in 
both knees.  There was significant patellofemoral 
crepitation,  right knee greater than left knee.  He also had 
mild patellofemoral apprehension positive on the right and 
some tenderness on the lateral patella.  The diagnosis was 
bilateral patellofemoral pain with likely chondromalacia at 
the patella.  

Private records revealed ongoing right knee symptoms through 
2000 after a blow to his knee in February 2000 flared things 
up, causing the knee to swell up.  It later went down, but he 
still had significant patellofemoral crepitation.  He was 
diagnosed with chondromalacia right patella/patellofemoral 
pain.  He was treated with a brace although a chondroplasty 
surgery was recommended.  He complained of problems with 
increased symptoms such as swelling shown in September 2000 
on doing a lot of climbing and pain with patellofemoral 
crepitation.  Surgery was strongly recommended.  

He underwent chondroplasty surgery on his right knee in 
December 2000 to treat a Grade III chondromalacia of his 
patella.  Post surgery, he underwent physical therapy from 
December 2000 through the end of January 2001.  On discharge 
from physical therapy, he had full range of motion (passive 
and active), as well as full strength of 5/5 with flexion and 
extension of the knee.   His Quad tone was equal as compared 
to left.  He was able to perform functional strengthening and 
single leg exercises without pain or discomfort.  He had 
equal functional flexion when compared to the other side in 
single leg stance.  There were no neurological deficits in 
the lower extremities.  His gait was normal and symmetrical.  
He was independent in all activities of daily living.  He met 
all short and long term goals.  He was able to walk normally 
and climb the stairs without pain or discomfort.  He was able 
to squat, stoop, knee bend and stair climb without pain.   

In February 2001, post surgery and physical therapy, his knee 
looked great, with only minimal crepitation on range of 
motion.  His range of motion was excellent and effusion was 
completely resolved.  Overall, the doctor was very pleased 
with his progress so far.  Thereafter, in November 2001 he 
was reporting severe pain on both knees, associated with 
activity.  His right knee showed moderate effusion and 
positive Lachman's test, although the rest of the right knee 
findings were not significant.  The diagnosis was anterior 
cruciate ligament (ACL) deficient right knee and chronic 
patellofemoral pain both knees.  Plans were made for the 
veteran to undergo arthroscopy of the right knee and possible 
ACL reconstruction.  

In February 2002, the veteran underwent surgery, arthroscopic 
assisted reconstruction, right knee.  Shortly after surgery, 
a February 2002 progress note revealed him to be doing well.  
His knee was stable.  A June 2002 progress note revealed him 
to still have some pain and he was not wearing his brace.  
The pain was mostly when he was descending the stairs.   On 
right knee examination, there was no evidence of 
swelling/palpable effusion.  The knee was stable to 
varus/valgus stress.  Drawer sign, Lachman's and pivot shift 
were negative.  The patella appeared to tract normally and 
there was no patellofemoral crepitus.  His peripheral pulses 
were intact and there was no localized tenderness.  The 
assessment was anterior knee pain.  He persisted with 
complaints of pain in both knees through the end of 2002.  

The report of a June 2002 VA general examination noted the 
history of problems in the feet and knees, dating back to 
service.  The veteran indicated he was treating his feet with 
arch supports and given medication and braces for his knees.  
He gave a history of a right knee scope in December 2000.  He 
said he went to a private podiatrist in the service and no 
recommendations were made.  He worked in a juvenile boot 
camp, a job that required a lot of physical activity.  He 
required a brace on the right knee and functioned well with 
it.  Without the brace he had pain in both his knees, ankles 
and feet.  He took oxycodone daily.  Without the brace he 
experienced constant pain when doing routine activities.  
Precipitating factors for increased pain were long drives and 
prolonged standing.  He was unable to climb or run or make 
quick turns with his knees.  

Physical examination revealed him to be obese.  He walked 
without a limp.  His feet had five degrees of bilateral 
valgus deformity of the Achilles tendon correctable with 
manipulation.  Forefoot valgus was also correctable with 
manipulation.  There was no tenderness about the ankles and 
feet.  He stands without difficulty.  On examination of the 
knees there were arthroscopy scars on the right knee, with no 
evidence of scars on the left knee.  Both knees had a range 
of motion from 0 to 130 degrees.  There was no medial or 
lateral instability.  He had negative McMurray's sign, both 
medial and lateral.  There were no masses or joint effusion 
present.  He had negative anterior and posterior drawer 
signs.  His quadriceps measured on comparable levels on the 
left and right around 20 inches.  There was no crepitus pain 
or tenderness on both sides.  On further examination, it was 
felt the veteran did exhibit some weakened movement and 
excess fatigability on the right knee, not shown in the left 
knee or feet.  There appeared to be some limitation of 
functional ability on repeat motion of the right knees versus 
moderate resistance.  There was a loss of functional ability 
moderate in nature, not shown on the left.  The severity of 
disability in the feet was minimal.  The right knee 
disability was moderate to moderately severe.  X-rays of both 
knees revealed good joint spaces without signs of 
degenerative joint disease or osteophyte formation.  X-rays 
of both feet revealed bilateral pes planus. 

A June 2002 VA examination of the feet revealed identical 
history, complaints and findings as shown in the general 
examination.  An August 2002 addendum to the VA examination 
affirmed that the claims file was reviewed prior to the 
examination.  The examiner affirmed that at the time of the 
examination, there was no tenderness, fixed deformity, 
swelling, pain with motion, congenital or acquired deformity, 
callus formation or loss of strength of the feet.  The laxity 
in the form of pes planus was confirmed.  He had normal range 
of motion of the feet.  

An October 2002 progress note revealed complaints of both 
knees hurting, with a history of surgery on the ACL deficient 
right knee in February 2002.  He still had kneecap pain going 
up and down stairs.  His right knee examination showed no 
significant findings; his left knee revealed mild effusion 
and exquisite tenderness in the posterior portion of the 
medial meniscus.  The diagnosis was mensical tear of the left 
knee and plans were made for an arthroscopy, subtotal medial 
menscectomy.  A February 2003 progress note revealed him to 
still have quite significant pain in both knees.  He wanted 
arthroscopy of the left knee and because of current right 
knee symptoms, wanted a "second look" at the right knee.  
Plans were made for him to undergo diagnostic arthroscopy of 
both knees.  

At the end of February 2003 the veteran underwent 
arthroscopic surgery on both knees.  The postoperative 
diagnosis were pathological plica, right knee, and  
pathological plica with osteophyte, left knee medial 
compartment.  Post surgery he underwent physical therapy 
through May 2003.  An April 2003 progress note indicated that 
he was improved and thought his surgery was quite helpful.  A 
May 2003 physical therapy note revealed a range of motion 
from 0 to 115 degrees on the right and from 0 to 124 degrees 
on the left.  He continued to complain of soreness to both 
knees, right versus left.  

The report of a February 2006 VA examination included a 
claims file review and the veteran was examined.  Among the 
pertinent history was the history of the veteran's knee 
problems and the multiple surgeries he underwent, as 
documented above.  His current complaints were that he graded 
his right knee pain as a "5" on a pain scale and continuous 
and his left knee pain as "3-4" and continuous.  He 
reported flare ups of right knee pain to a "10" for a full 
week and lasting 6 hours at a time.  He reported weakness, 
stiffness, swelling, heat and instability to the right knee.  
Also he complained of fatigability and lack of endurance.  
His current medications included over the counter Tylenol.  
He used a brace to the right knee and denied using a cane.  
He denied any dislocation or subluxation.  He had a history 
of osteoarthritis to both knees.  He was unable to run.  He 
reported pain with climbing.  He could not stand or walk for 
long periods of time.  He had particular pain on kneeling, 
bending or stooping.  He had pain with extended driving.  He 
had cortisone shots in the past to his knees with no decrease 
of symptoms.  

Regarding his feet, he reported bilateral foot pain that 
began in 1991 when he was diagnosed with flat feet and was 
treated by a podiatrist.   He reported that inserts were made 
several times without a decrease in symptoms.  He denied any 
other treatment since that time.  He currently graded his 
pain as a "6" and intermittent.  He reported swelling and 
fatigability of his feet.  He said his foot pain diminished 
with rest and worsened with standing or walking.  He reported 
flare-ups where the pain increased to a "10" at least twice 
a day and lasting for 5 to 6 hours.  Precipitation factors 
were standing and walking and alleviating factors were rest.  
He was not currently using orthotics or corrective shoes or a 
cane.  He had no history of surgery to his feet.  He has pain 
walking and standing.  He was unable to play sports or run.  

Physical examination revealed his current pain level to be at 
3.  He was noted to have calluses on his bilateral knees.  
His left knee range of motion was 0 to 105 degrees with pain 
and his right knee was 0 to 90 degrees with pain.  His 
Lachman's was negative bilaterally.  He had varus valgus 
strain negative bilaterally.  He had increasing crepitus on 
the right knee.  He had an increase in pain, but no decrease 
in motion with repetitive testing.  He had mild to moderate 
fatigue, weakness and lack of endurance with repetitive 
testing on both knees. 

Examination of his scars revealed bilateral fasciotomy scars 
to the lateral aspects of his calf, 5 centimeters in length 
and midline.  His scars were nontender and hypopigmented.  
His feet revealed a mild to moderate hallux noted.   For 
completeness of the examination his ankle range of motion was 
given.  He had 0 degrees dorsiflexion and 35 degrees plantar 
flexion bilaterally.  He was mildly tender to plantar fascia.  
He had mild deviation of his Achilles tendon bilaterally.  
His leg strength was graded at 5- on the left and 5+ on the 
right.  His distal sensation and pulses were intact.  He had 
no calf tenderness or swelling.  He had a negative Homan's 
sign.  A mild limp was noted.  He did not use a cane.  
Diagnostic testing revealed the bilateral knees to be normal 
except for bilateral patellar spurring.  His feet films 
revealed bilateral pes planus.  

The assessment was as follows:  1.  Anterior compartment 
syndrome bilateral lower extremities, status post fasciotomy, 
with nil to mild impairment.  2.  Left knee retropatellar 
pain syndrome with mild impairment.  3.  Right knee patellar 
spurring, status post multiple surgeries including ACL 
reconstruction.  4.  Bilateral lower extremity compartment 
syndrome scars with nil to mild impairment.   5.  Bilateral 
pes planus with mild to moderate impairment.  

A.  Right and Left Knees 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
indicates that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

In this case, there has not been any radiological evidence of 
arthritis shown in either knee.  The Board notes that 
although the February 2006 VA examination gave a history of 
osteoarthritis in the knees, this was not confirmed by any of 
the X-ray evidence of record, even the diagnostic testing 
reported in February 2006.  Thus VAOPGPREC 9-98 is not for 
application and the veteran is not prejudiced by the RO's 
failure to consider this provision.  Likewise the veteran's 
range of motion of both the left and right knee are shown 
throughout the pendency of this claim to consistently fall 
within the noncompensable ranges on flexion and extension.  
The range of motion for both knees in the most recent 
examination of February 2006 was 0 to 90 degrees, clearly in 
the noncompensable range.  Thus a rating in excess of 10 
percent disabling for either the left or right knee is not 
warranted for loss of motion on either flexion or extension.  
Likewise VAOPGCPREC 9-2004 and  VA Fast Letter 04-22 are not 
for application in this instance where the veteran's range of 
motion has consistently been in the noncompensable range and 
he is not prejudiced by the RO's failure to consider these 
provisions.  

Regarding the disability of the left and right knees based on 
Diagnostic Code 5257, the Board finds based on reasonable 
doubt, a 20 percent rating is warranted for the veteran's 
right knee disability.  However a rating in excess of 10 
percent is not warranted for the left knee disability.  The 
record has revealed the right knee in general to be more 
symptomatic than the left and he has required the use of a 
brace on the right knee to minimize symptoms.  Although the 
most recent VA examination of February 2006 did not reveal 
objective findings of instability with Lachman's and varus 
valgus strain bilaterally, his right knee did exhibit 
increasing crepitus.  He also had increased fatigue, weakness 
and lack of endurance on repetitive testing of both knees.  
He reported flare ups of the right knee, endorsed more pain 
on the right knee than the left, and the evidence revealed in 
general increased pain and weakness on the right knee.  Thus 
with consideration of reasonable doubt and 38 C.F.R. § 4.7, 
4.40, 4.45 and 4.59, the Board finds that a 20 percent rating 
is warranted for the right knee disability under Diagnostic 
Code 5257.  

Regarding the left knee, with the exception of the instance 
in which he was found to have a meniscal tear in October 2002 
which resulted in arthroscopic surgery on the left knee in 
February 2003, the left knee has always been less symptomatic 
than the right knee.  It has not been shown to have problems 
with instability or to require bracing.  The only 
symptomatology generally shown, including on the most recent 
VA examination of February 2006, is pain.  The left knee 
impairment has been shown to be mild.  Thus a rating in 
excess of 10 percent disabling is not warranted for the left 
knee disability.   

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence as 
discussed above more closely resembles the criteria for a 20 
percent rating for the veteran's right knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  However 
none of the evidence suggests that a higher rating of 30 
percent is warranted for as there is no evidence showing a 
severe disability.  Likewise, for the reasons discussed 
above, the preponderance of the evidence is against a rating 
in excess of 10 percent disabling for the veteran's left knee 
disability and reasonable doubt is not for application.  

B.  Pes Planus

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276  evaluates acquired flatfoot.  
Diagnostic Code 5276 provides for a noncompensable rating 
where symptoms are mild, and relieved by a built-up shoe or 
arch support.  A 10 percent rating is assigned where flatfoot 
is moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  For severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  For 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shows or appliance, 30 and 50 percent 
ratings (unilateral and bilateral, respectively) are 
assigned.

Another potentially applicable Diagnostic Code that allow for 
an increased rating include Diagnostic Code 5284 for other 
foot injuries.  Under Diagnostic Code 5284, a 10 percent 
rating is warranted for a moderate foot injury, and a 20 
percent rating is warranted for a moderately severe foot 
injury.  A 30 percent evaluation requires a severe foot 
injury.  

Based upon a review of the evidence, the Board finds that the 
evidence supports a 10 percent rating for the veteran's pes 
planus.  Specifically, the most recent VA examination of 
February 2006 classified his pes planus as causing mild to 
moderate.  Thus, balancing the evidence in favor of the 
veteran, his symptoms could be said to more closely resemble 
a moderate impairment for which a 10 percent rating is 
warranted.  During this examination, he was noted to be 
mildly tender to manipulation of the plantar fascia and had a 
mild deviation of the Achilles tendon bilaterally.  He had a 
mild to moderate hallux and was also noted to limp mildly.  
The evidence however does not reflect that his pes planus is 
severe, as there are no signs of marked deformity, pain on 
manipulation, evidence of swelling on use or characteristic 
callosities shown.  Although the veteran complained that 
orthotics never helped him, an earlier examination from June 
2002 revealed his forefoot valgus to be correctable with 
manipulation, suggesting that orthotics would help if he 
chose to use them.  

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence as 
discussed above more closely resembles the criteria for a 10 
percent rating for the veteran's pes planus disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C.  Scars

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002. See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (20045).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 38 
C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118,  Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804.

Based on a review of the evidence, an initial compensable 
rating for scars of the bilateral knees is not warranted.  
The veteran is noted to have had surgery on both knees in 
1991, and had subsequent surgery on his right knee in 
December 2000, and February 2002.  He most recently had 
surgery on both knees in February 2003.  By the time of the 
February 2006 VA scar examination, there was no pain or 
breakdown noted in the surgical scars, and no evidence of 
ahesions, ulcerations or any other findings that would 
suggest the scars should be compensable.  The scars, which 
are not on the head, face or neck also did not exceed 39 
centimeters (6 inches).  Thus a compensable rating is not 
shown to be warranted for the surgical scars under any of the 
applicable rating criteria for skin disorders.    
Because the preponderance of the evidence is against a claim 
for an initial compensable rating for surgical scars, 
reasonable doubt is not for application in this instance.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

D.  Extras-chedular Evaluations

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disabilities at issue caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.


ORDER

A 20 percent rating is granted for a right knee disability, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for a left knee disability 
is denied.

A 10 percent rating is granted for bilateral pes planus, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial compensable rating for surgical scars, status post 
surgical fasciotomy of the knees, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


